                               Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.1 Page 1 of 39



                                Abbas Kazerounian, Esq. (SBN 249203)
                           1    ak@kazlg.com
                           2    KAZEROUNI LAW GROUP, APC
                                245 Fischer Ave, Suite D1
                           3    Costa Mesa, CA 92626
                                Telephone: (800) 400-6808
                           4    Facsimile: (800) 520-5523
                           5    [Additional counsel is on Signature Page]
                                Attorneys for Plaintiff and the Putative Class
                           6
                                                           UNITED STATES DISTRICT COURT
                           7
                                                          SOUTHERN DISTRICT OF CALIFORNIA
                           8
                                                                      Case No. '20CV2264 AJB AGS
                           9     Jason Bell, Individually and
                          10     on Behalf of All Others              CLASS ACTION COMPLAINT FOR VIOLATIONS
                                 Similarly Situated,                  OF:
-KAZEROUNI
         LAW GROUP, APC




                          11
                          12                         Plaintiffs,       (1) Unpaid Overtime Wages (Cal. Lab. Code §§
                                                                       510, 1194, 1198);
                          13                 v.                        (2) Failure to Pay all Regular Wages (Cal. Lab.
                          14                                           Code § 204);
                                 Redfin Corporation,                   (3) Failure to Pay Minimum Wages (Cal. Lab.
                          15                                           Code §§ 1194, 1194.2, and 1197.1);
                          16                        Defendant.         (4) Failure to Pay All Regular Wages (Cal. Lab.
                                                                       Code §§ 1197.1 and 1199);
                          17                                           (5) Failure to Allow or Pay for Meal Periods
                          18                                           (Cal. Lab. Code §§ 226.7 and 512);
                                                                       (6) Failure to Allow or Pay for Rest Periods
                          19                                           (Cal. Lab. Code § 226.7);
                          20                                           (7) Waiting Time Penalties (Cal. Lab. Code §§
                                                                       201-203);
                          21                                           (8) Failure to Provide Accurate Itemized Wage
                          22                                           Statements (Cal. Lab. Code § 226(a);
                                                                       (9) Willful Misclassification of Individuals as
                          23                                           Independent Contractors (Cal. Lab Code §
                          24                                           226.8);
                                                                       (10) Unfair Business Practices (Cal. Bus. and
                          25                                           Prof. Code § 17200 et seq.); and
                          26                                           (11) Violations of the Private Attorney General
                                                                       Act (Cal. Lab. Code §§ 2698, 2699)
                          27
                          28                                           J URY TRIAL DEMANDED
                                ______________________________________________________________________________________________
                                CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                               Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.2 Page 2 of 39



                              1          Plaintiff JASON BELL (hereinafter “Plaintiff”), on behalf of himself and all
                              2 those similarly situated, alleges the following as and for a complaint against
                              3 Defendant REDFIN CORPORATION, a Delaware corporation that is headquartered
                              4 in Washington and that conducts a substantial portion of its business in California
                              5 (“Defendant”).
                              6          Plaintiff brings this Class Action against Defendant, pursuant to Fed. R. Civ.
                              7 P. 23. All allegations in this Class Action Complaint (“Complaint”) are based upon
                              8 information and belief, except for those allegations, which pertain to the Plaintiff
                              9 named herein and his counsel. Plaintiff’s information and beliefs are based upon,
                             10 inter alia, the investigation conducted to date by Plaintiff and his counsel. Each
                             11 allegation in this Complaint either has evidentiary support or is likely to have
.., KAZEROUNI
            LAW GROUP, APC




                             12 evidentiary support after a reasonable opportunity for further investigation and
                             13 discovery.
                             14                                         INTRODUCTION
                             15          1.     This Complaint challenges systemic illegal employment practices
                             16 resulting in violations of the California Labor Code, Business and Professions Code,
                             17 Private Attorney General Act (“PAGA”), and applicable Industrial Welfare
                             18 Commission (“IWC”) wage order against employees of Defendant.
                             19          2.     Plaintiff is informed and believes and based thereon alleges that
                             20 Defendant has acted intentionally and with deliberate indifference and conscious
                             21 disregard of the rights of all employees in, among other things, failing to provide the
                             22 statutorily required meal and rest periods and failing to pay the statutorily required
                             23 meal period and rest period premium wages when not provided, failing to pay all
                             24 minimum, regular and overtime wages due, failing to pay wages in a timely fashion,
                             25 including at the end of employment, mis-classifying employees so as to avoid
                             26 payment of wages, and failing to keep statutorily required payroll records.
                             27          3.     Plaintiff is informed and believes and based thereon alleges that
                             28 Defendant has engaged in, among other things, a system of willful violations of the
                                                                                 1
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                               Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.3 Page 3 of 39



                              1 California Labor Code, Business and Professions Code, and applicable IWC wage
                              2 order, including, but not limited to, Labor Code §§ 201-203, 221, 222.5, 223, 226.8,
                              3 226.3, 226.7, 400-410, 450, 510, 512, 1182, 1174, 1194, 1197, 1197.1, and 2802;
                              4 California Code of Regulations, Title 8 §11090 section 7 & 11-12; California Wage
                              5 Order No. 1-2001 (8 Cal. Code Reg., § 11090); and Industrial Wage Commission
                              6 (hereinafter “IWC”) Wage Order No. 4. Specifically, Plaintiff challenges
                              7 Defendant’s acts of creating and maintaining policies, practices and customs of: (1)
                              8 classifying Agents as independent contractors instead of employees; (2) failing to
                              9 provide, authorize, permit and/or make available meal and rest periods to Plaintiff
                             10 and the Class as required by California law; (3) denying Plaintiff and the Class full
                             11 compensation for all hours worked; (4) failing to pay Plaintiff and the Class
.., KAZEROUNI
            LAW GROUP, APC




                             12 minimum wage; (5) failing to pay Plaintiff and the Class overtime and double time;
                             13 (6) failing to provide Plaintiff and the Class with accurate, itemized wage statements;
                             14 (7) failing to timely pay Plaintiff and the Class full wages upon termination or
                             15 resignation; and (8) engaging in a pattern or practice of willfully misclassifying
                             16 employees as independent contractors. Plaintiff seeks compensation, damages,
                             17 penalties and interest to the full extent permitted by the Labor Code and IWC Wage
                             18 Orders.
                             19          4.     The policies, practices and customs of Defendant described above and
                             20 below have resulted in the unjust enrichment of Defendant and an unfair business
                             21 advantage over businesses that routinely adhere to the strictures of the California
                             22 Labor Code and the Business and Professions Code.
                             23                                  JURISDICTION AND VENUE
                             24          5.     This Court has jurisdiction over the alleged violations of the California
                             25 Labor Code §§ 201-204, 226, 226.7, 510, 512, 1194, 1194.2, 1197.1, 1198 1199,
                             26 2698, and 2699, and California Business and Professions Code §§ 17200, et seq
                             27 based on diversity jurisdiction pursuant to 28 U.S.C § 1332.
                             28
                                                                                 2
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                               Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.4 Page 4 of 39



                              1          6.     This case is subject to the jurisdiction of this Court based on diversity
                              2 jurisdiction as the Plaintiff and putative class representative is domiciled in San
                              3 Diego, California, while the Defendant is domiciled in both Delaware and the state
                              4 of Washington, and the amount in controversy exceeds $75,000.
                              5          7.     This Court has personal jurisdiction over Defendant because Defendant
                              6 regularly engages in the listing and selling of homes in California on behalf of its
                              7 clients. Further, as illustrated below, Defendant directed its unlawful employment
                              8 practices at Plaintiff in San Diego, California.
                              9          8.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 for
                             10 the following reasons: (i) Plaintiff resides in the County of San Diego, State of
                             11 California, which is within this judicial district; (ii) the conduct complained of herein
.., KAZEROUNI
            LAW GROUP, APC




                             12 occurred within this judicial district; and (iii) Defendant conducted business within
                             13 this judicial district at all times relevant.
                             14          9.     The unlawful acts alleged herein have a direct effect on Plaintiff and
                             15 other employees similarly situated within the State of California. Plaintiff and the
                             16 Class Members have suffered damages and will continue to suffer the same harm as
                             17 the Representative Plaintiff as a result of Defendant’s wrongful conduct unless the
                             18 relief requested herein is granted.
                             19                                             PARTIES
                             20          10.    Plaintiff is informed and believes and based thereon alleges that
                             21 Defendant REDFIN CORPORATION is a Delaware corporation with principal
                             22 place of business in Washington, which regularly does business throughout the State
                             23 of California. Plaintiff is informed and believes and thereon alleges that Defendant,
                             24 at all times herein mentioned, is and was doing business in the County of San Diego,
                             25 State of California.
                             26          11.    Whenever in this Complaint reference is made to “Defendant” or
                             27 “Redfin” such allegations collectively mean and refer to Defendant Redfin
                             28 Corporation, its subsidiaries and divisions, agents, employees, officers, members,
                                                                                 3
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                               Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.5 Page 5 of 39



                              1 directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                              2 representatives, and insurers.
                              3          12.    Plaintiff Jason Bell is, and at relevant times herein was, a resident of
                              4 the County of San Diego, California. Plaintiff was at all relevant times an Agent
                              5 employed by Defendant.
                              6          13.    Plaintiff is informed and believes and based thereon alleges that at all
                              7 times herein mentioned Defendant is and was a corporation and business entity,
                              8 licensed to do business and actually doing business in the State of California.
                              9                                    FACTUAL ALLEGATIONS
                             10          14.    At all times herein mentioned, Plaintiff (and Class Members) was an
                             11 employee of Defendant in the State of California, and Defendant was and is an
.., KAZEROUNI
            LAW GROUP, APC




                             12 employer employing persons in the State of California. As such, Class Members,
                             13 including Plaintiff, were the type of persons contemplated to be protected by the
                             14 California Labor Code and the Wage Order, and said laws and regulations were
                             15 intended to apply to Defendant and to prevent the type of injury and damage herein.
                             16                                         Employee Status
                             17          15.    On November 30, 2018, Plaintiff received an offer of employment from
                             18 Defendant to begin working as of January 2019.
                             19          16.    The offer specified that Plaintiff would be working out of Defendant’s
                             20 physical office in Carlsbad, California.
                             21          17.    The offer consisted of a gross salary of $12,000, subject to appropriate
                             22 tax deductions and withholdings, and was based on an offer of a full time (minimum
                             23 of 40 hours/week) position.
                             24          18.    The offer vaguely referred to Plaintiff’s possible eligibility to a “bonus”
                             25 for closed transactions; however, at no time did Plaintiff receive any bonuses while
                             26 employed as a full-time employee for Defendant.
                             27          19.    The gross salary amounts to approximately $5.77/hour.
                             28
                                                                                 4
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                               Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.6 Page 6 of 39



                              1            20.     Effective January 1, 2019, minimum wage in San Diego County is
                              2 $12.00/hour for employers employing 26 or more employees. Also, the minimum
                              3 salary for most exempt employees in 2019 was $49,920 in California.
                              4            21.     Defendant employed and currently employs more than 25 employees
                              5 in California.
                              6            22.     Plaintiff, as salaried employee, was actually expected to work more
                              7 than 40 hours a week, and often times did, work more than 40 hours/week.
                              8            23.     Often times, Plaintiff worked between 60-80 hours in a given week.
                              9            24.     However, as a compensation, Plaintiff received less than $500 for every
                             10 two weeks.
                             11            25.     For instance, for the weeks of January 6 through January 19, Plaintiff
.., KAZEROUNI
            LAW GROUP, APC




                             12 received $390.07 after deductions of taxes and state withholdings of $71.47.
                             13            26.     For the weeks between January 20, 2019 through February 2, 2019,
                             14 Plaintiff received a pay of $364.62,1 after the applicable withholdings of taxes and
                             15 fees of $59.25.
                             16            27.     Plaintiff, separately from his salary, received an additional pay a few
                             17 times for having to attend “events” such as house showing, or similar type of event,
                             18 for which Plaintiff was required to drive to/from houses; possibly show houses and
                             19 drive potential buyers to other houses; possibly having lunch with potential buyers.
                             20 For these types of “events” Plaintiff was provided a flat fee based on the number of
                             21 showings. Plaintiff was paid for the house showings as follows:
                             22          1/20/2019-2/2/2019                            $125.00
                             23          2/03-2/16/2019                                $175.00
                             24          2/17/2019-3/02/2019                           $565.00
                             25          3/3/2019-3-16/2019                            560.00
                             26          3/31/2019-4/7/2019                            970.00
                             27
                                  1
                                      Notably, this amount included a reimbursement or “event” discussed further in this complaint of
                             28 $125.00.
                                                                                 5
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.7 Page 7 of 39



                              1
                                           28.     Further, besides showing of open houses, leading home tours, attending
                              2
                                                          2
                                  home inspections,           agents were also required to complete various paperwork,
                              3
                                  prepare/review agreements, and office duties.
                              4
                                           29.     Plaintiff was not reimbursed for the duties he was required to complete
                              5
                                  at home including his use of internet, and his cellular telephone, when working from
                              6
                                  home.
                              7
                                           30.     Plaintiff was employed for Defendant on full time basis through March
                              8
                                  31, 2019.
                              9
                                           31.     Plaintiff is informed and believes and based thereon alleges that
                             10
                                  Defendant is and was advised by skilled lawyers and other professionals, employees,
                             11
.., KAZEROUNI
            LAW GROUP, APC




                                  and advisors with knowledge of the requirements of California’s wage and hour
                             12
                                  laws, especially considering the prominence of Defendant’s entity. Defendant
                             13
                                  claims to be a leader in Real Estate Brokerage.
                             14
                                           32.     During the relevant time period of this action, Defendant has employed,
                             15
                                  Plaintiff and other similarly situated individuals (“Agent” or “Agents”) to provide
                             16
                                  services for its customers.
                             17
                                           33.     Defendant continues to employ other individuals in the same capacity
                             18
                                  and with the same absurd annual pay.
                             19
                                           34.     Defendant is a large real estate brokerage firm with multiple locations
                             20
                                  within the United States. Defendant charges consumers a percentage fee to list their
                             21
                                  homes on Defendant’s website and hires Agents such as Plaintiff to sell these homes.
                             22
                                           35.     Defendant failed to account for all time worked by Plaintiff and other
                             23
                                  employed agents and fail to fully compensate Agents for all working time.
                             24
                                  Defendant failed to pay Plaintiff’s even minimum wages, or the minimum required
                             25
                                  salary, while expecting Plaintiff to work more than 40 hours every week.
                             26
                             27
                             28   2
                                      https://www.redfin.com/guides/sellers-agent
                                                                                 6
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                               Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.8 Page 8 of 39



                              1          36.    Defendant while paying less than $6.00 hourly rate, failed to pay
                              2 Plaintiff and other employees overtime pay despite them working more than 40
                              3 hours in a week or 8 hours in a day. Thus, Defendant failed to pay Agents overtime
                              4 wages, including by not paying for all compensable hours, and by using an improper
                              5 regular rate of pay for purposes of said calculations.
                              6          37.    To date, Defendant failed to provide Plaintiff with accurate wage
                              7 statements that would encompass Plaintiff’s overtime pay.
                              8          38.    Plaintiff is informed and believes and based thereon alleges that, during
                              9 the Class Period, Defendant had a consistent policy or practice of failing to
                             10 compensate Class Members, including Plaintiff, overtime pay for all overtime hours,
                             11 and regular pay for any regular hours worked, and at least minimum wage for all
.., KAZEROUNI
            LAW GROUP, APC




                             12 hours worked.
                             13                         Switching to Independent Contractor Status
                             14          39.    After March 2019, Defendant improperly switched Plaintiff from an
                             15 employee to an independent contractor position, in order to avoid paying Plaintiff
                             16 the deserved benefits, and avoid complying with labor laws.
                             17          40.    However, in reality, nothing changed, and Defendant had maintained
                             18 the same level of control over Plaintiff, demanded compliance with Defendant’s
                             19 regulations, completion of full time work hours, and use of Defendant’s materials in
                             20 attending house showings.
                             21          41.    As of April 2019, Defendant improperly characterized Plaintiff and
                             22 other Agents as independent contractors who merely utilize Defendant’s offices and
                             23 supplies to provide services to provide customer support and solicit sales.              In fact,
                             24 Plaintiff and other Agents are subject to high levels of control by Defendant over
                             25 their wages, hours and working conditions, such that the conditions of their
                             26 employment are in fact dominated and controlled in every material aspect, by
                             27 Defendant.
                             28
                                                                                 7
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                               Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.9 Page 9 of 39



                              1          42.    Defendant’s control over Plaintiff’s and Class Members’ wages, hours
                              2 and working conditions, begins with Defendant’s requirement that each Agent enter
                              3 into a written agreement with Defendant, as to the terms of their employment. This
                              4 agreement (“Agreement”) specifies that each Agent must adhere to strict rules and
                              5 regulations put in place at Defendant’s sole discretion.
                              6          43.    Defendant maintains sole discretion over the terms of the independent
                              7 contractor agreement and requires applicants to sign these agreements with no
                              8 ability to negotiate the terms, but rather as a condition of employment.
                              9          44.    The Agreements are drafted exclusively by Defendant and/or its legal
                             10 counsel.
                             11          45.    The Agreement purports to classify Agents as independent contractors
.., KAZEROUNI
            LAW GROUP, APC




                             12 so as to conceal the true nature of the relationship between Defendant and their
                             13 Agents: that of employer and employees.
                             14          46.    Defendant retains the right to terminate Agents without notice if they
                             15 fail to adhere to any part of the Agreement. Defendant requires Agents to comply
                             16 with its numerous policies and procedures, or face possible termination.
                             17          47.    In fact, if a complaint is lodged against Plaintiff, Defendant can “hold”
                             18 Plaintiff’s license in the event issues arise, essentially prohibiting Plaintiff from
                             19 working elsewhere.
                             20          48.    Furthermore, Defendant expected Plaintiff to work full time for
                             21 Defendant, despite classification as an independent contractor, and Plaintiff could
                             22 not have an opportunity to work elsewhere and was fully dependent on Defendant.
                             23          49.    Defendant maintained how Plaintiff was required to dress, required
                             24 extensive level of training and classes, and controlled Plaintiff’s work in every
                             25 aspect – from imagining of files, to script of what to say, to training Plaintiff was
                             26 required to procure from Defendant or per Defendant’s requirement.
                             27
                             28
                                                                                 8
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.10 Page 10 of 39



                              1          50.    Essentially, Plaintiff was doing exactly what he was doing when he was
                              2 an employee, and was completing the work that other employed individuals for
                              3 Defendant were conducting.
                              4          51.    Moreover, Defendant’s “holding” of Plaintiff’s license prevented
                              5 Plaintiff from seeking employment elsewhere.
                              6          52.    Defendant maintains exclusive control over the rates of pay that Agents
                              7 will receive, which is based on an hourly rate and other factors, determined at the
                              8 sole discretion of Defendant. Defendant reserves the right to make adjustments to
                              9 its rates of pay, at any time, without notice to Agents directly impacting the wages
                             10 earned by Plaintiff and Class Members.
                             11          53.    Agents are required to agree to Defendant’s pay schedule, which is
.., KAZEROUNI
            LAW GROUP, APC




                             12 subject to change, in order to work for Defendant.
                             13          54.    Defendant’s managers also supervise and oversee the work performed
                             14 by Agents and are in regular communication with Agents about Defendant’s policies
                             15 and procedures, and about the job duties of Agents.
                             16          55.    Defendant even required that 3D imaging of houses was set up in a very
                             17 specific way.
                             18          56.    Agents must adhere to Defendant’s expectations, regulations, and must
                             19 access Defendant’s software and customers. Defendant’s application places serious
                             20 limitations and requirements on Agents in how they are required to carry out their
                             21 job duties.
                             22          57.    Defendant requires Agents to provide a full report to Defendant,
                             23 including hours worked, clients called, agreements drafted, and showings made.
                             24          58.    Defendant fails to account for all time worked by Agents and fail to
                             25 fully compensate Agents for all working time. Further, where Agents work more
                             26 than 40 hours in a week or 8 hours in a day, Defendant fails to pay Agents overtime
                             27 wages, including by not paying for all compensable hours, and by using an improper
                             28 regular rate of pay for purposes of said calculations.
                                                                                 9
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.11 Page 11 of 39



                              1          59.    Plaintiff is informed and believes and based thereon alleges that, during
                              2 the Class Period, Defendant had a consistent policy or practice of failing to
                              3 compensate Class Members, including Plaintiff, overtime pay for all overtime hours,
                              4 and regular pay for any regular hours worked, and at least minimum wage for all
                              5 hours worked.
                              6          60.    Further, Defendant required that any contract could be terminated for
                              7 any reason if 10 days notice would be given.
                              8          61.    On December 6, 2019, Plaintiff was scheduled for a 3D imaging and
                              9 lockbox set up at 1:00 pm PST.
                             10          62.    He appeared on time to his imaging appointment and met with the
                             11 photographer. However, due to homeowner’s confusion (who for some reason
.., KAZEROUNI
            LAW GROUP, APC




                             12 expected him to appear earlier), the homeowner, mistakenly believing an
                             13 appointment was set for earlier time, complained to Defendant, and made several
                             14 false accusations.
                             15          63.    At 2pm On December 6, 2019, Defendant called Plaintiff and notify
                             16 Plaintiff of the false complaint, which Plaintiff immediately addressed and explained
                             17 the situation with the disgruntled, agitated, and mistaken homeowner.
                             18          64.    On the same day, Defendant notified Plaintiff that it would make a
                             19 decision in 10 days about Plaintiff’s job status due to the presence of a complaint.
                             20          65.    Plaintiff immediately responded to the complaint allegations to set the
                             21 record straight regarding homeowner’s confusion. Further, the photographer that
                             22 attended the appointment also confirmed that the accusations against Plaintiff were
                             23 entirely false.
                             24          66.    During the 10-day period, Plaintiff (due to Defendant’s holding of
                             25 Plaintiff’s license) could not work and was simply required to wait for Defendant’s
                             26 decision. In essence, Plaintiff was terminated on 12/6/2019; however, a formal
                             27 decision was to follow.
                             28
                                                                                10
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.12 Page 12 of 39



                              1          67.    Plaintiff did not receive his last paycheck on that day and did not
                              2 receive an accounting of his wages.
                              3          68.     On December 16, and December 17, Plaintiff contacted Defendant to
                              4 no avail.
                              5          69.    On December 18, 2020, Defendant finally notified Plaintiff that he was
                              6 terminated, and his license was released for him to seek further employment.
                              7          70.    Plaintiff was not reimbursed for the 12-day period during which he
                              8 could not work for Defendant or anyone else.
                              9          71.    Furthermore, Plaintiff did not receive his final check until January 2,
                             10 2020 – almost one month after he was essentially terminated from his job.
                             11                                      CLASS ALLEGATIONS
.., KAZEROUNI
            LAW GROUP, APC




                             12          72.    Plaintiff brings this action individually, as well as on behalf of each and
                             13 all other persons similarly situated and, thus, seek class certification under Federal
                             14 Rule of Civil Procedure 23.
                             15          73.    All claims alleged herein arise under California law for which Plaintiff
                             16 seeks relief authorized by California law.
                             17          74.    The “Class Period” is designated as the time from four years prior to
                             18 the filing of this Complaint, to the trial date, based upon the allegation that the
                             19 violations of California’s wage and hour laws, as described more fully below, have
                             20 been ongoing for at least the four years prior to the filing of this Complaint.
                             21          75.    Pursuant to Federal Rule of Civil Procedure 23, Plaintiff brings this
                             22 action on behalf of the following class:
                             23                 All persons who have been, or currently are, employed by
                             24                 Defendant and who performed at least one Agent service
                                                in California for Defendant as an independent contractor
                             25                 or employee during the Class Period and who held, or
                             26                 hold, the position of Agent. This definition includes any
                                                and all prior job titles assigned to this position during the
                             27                 Class Period (collectively, the “Class” or “Class
                             28                 Members”). Excluded from the Class are all persons who
                                                                                11
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.13 Page 13 of 39



                              1                 were employed by Defendant as Managers, or in
                                                managerial or corporate positions equal, or superior, to
                              2                 Managers, during the Class Period.
                              3
                                         76.    The Class seeks, regular hours and overtime hours worked, penalties,
                              4
                                  equitable relief, interest, and reasonable attorneys’ fees and costs, for failure to
                              5
                                  comply with applicable sections of the California Labor Code, Industrial Welfare
                              6
                                  Commission Wage Order No. 4 (“Wage Order”), California Business and
                              7
                                  Professions Code §§ 17200, et seq., and California Code of Civil Procedure
                              8
                                  § 1021.5.
                              9
                                         77.    This action is also brought by Plaintiff on behalf of a sub-class, as
                             10
                                  follows:
                             11
.., KAZEROUNI
            LAW GROUP, APC




                             12                 All Class Members whose employment ended at any time
                                                during the Class Period (collectively, the “Former
                             13                 Employee Sub-Class” or “Former Employee Sub-Class
                             14                 Members”).

                             15          78.    The Former Employee Sub-Class Members seek waiting time penalties
                             16 of up to thirty (30) days wages each, pursuant to California Labor Code § 203, due
                             17 to Defendant’s failure to pay all wages due and owing at the time of termination of
                             18 the employment relationship.
                             19       79. Under California Business and Professions Code §§ 17200, et seq.
                             20 (“Unfair Practices Act”), and pursuant to both the class action and representative
                             21 action procedures provided for in these statutes, Plaintiff, on behalf of themselves
                             22 and the proposed Class Members, also seeks restitution of all benefits Defendant has
                             23 received from its unlawful actions as alleged herein.
                             24       80. During Plaintiff’s and Class Members’ employment with Defendant,
                             25 Defendant did not reimburse Agents for all business expenses incurred in the course
                             26 of their employment, including but not limited use of the internet when Plaintiff
                             27 worked from home, in violation of California Labor Code §§ 2800 et. seq.
                             28
                                                                                12
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.14 Page 14 of 39



                              1          81.    Defendant did not keep accurate records of the hours worked by
                              2 Plaintiff and members of the Class, or of the amount of wages due to them. Plaintiff
                              3 was and is a victim of the policies, practices and customs of Defendant complained
                              4 of in this action in ways that have deprived them of the rights guaranteed by
                              5 California Labor Code §§ 201-204, 226, 226.7, 510, 512, 1194, 1194.2, 1197.1,
                              6 1198 and 1199, and California Business and Professions Code §§ 17200, et seq.
                              7 (Unfair Practices Act).
                              8          82.    Defendant, either directly or through its agents, violated PAGA,
                              9 pursuant to Cal. Lab. Code §§ 2698, 2699.
                             10          83.    As such and based upon all the facts and circumstances incident to
                             11 Defendant’s business in California, Defendant is subject to California Labor Code
.., KAZEROUNI
            LAW GROUP, APC




                             12 §§ 201-204, 226, 226.7, 227.3, 1194, 1194.2 and 2802, and California Business and
                             13 Professions Code §§ 17200, et seq. (Unfair Practices Act).
                             14          84.    This action is brought, and may properly be maintained, as a Class
                             15 Action under Federal Rule of Civil Procedure 23 because questions of law and fact
                             16 common to the class members predominate over questions affecting only individual
                             17 members, and a class action is superior to other available methods for fairly and
                             18 efficiently adjudicating the controversy. This action satisfies the predominance,
                             19 typicality, numerosity, superiority, and adequacy requirements of these provisions.
                             20          85.    Numerosity: The members of the Class are so numerous that joinder
                             21 of all members would be impractical, if not impossible. The identity of the members
                             22 of the Class is readily ascertainable by review of Defendant’s records, including
                             23 payroll records. Plaintiff is informed and believe and based thereon allege that: (a)
                             24 Class Members regularly were denied payment of all regular and overtime wages
                             25 due and denied payment of overtime wages at the proper rate of overtime pay; (b)
                             26 Class Members were not provided meal periods or rest periods in compliance with
                             27 California Labor Code §§ 226.7 and 512 and the applicable IWC wage order, and
                             28 were not paid all meal period or rest period premium wages for non-compliant
                                                                                13
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.15 Page 15 of 39



                              1 periods; (c) Class Members were not paid all wages in a timely fashion, including
                              2 all wages at the end of employment based on Defendant’s own records; and (d)
                              3 Defendant did not maintain accurate records and provide accurate wage statements
                              4 to Class Members, pursuant to California Labor Code § 226. Based on information
                              5 and belief, there are more than 100 persons who are potentially Class Members.
                              6          86.    Adequacy of Representation: The named Plaintiff is fully prepared
                              7 to take all necessary steps to represent fairly and adequately the interests of the Class
                              8 defined above with whom they have a well-defined community of interests and
                              9 typicality of claims as demonstrated herein. Plaintiff’s attorneys are ready, willing
                             10 and able to fully and adequately represent the Class and the representative Plaintiff.
                             11 Plaintiff’s attorneys have prosecuted and settled wage-and-hour class actions in the
.., KAZEROUNI
            LAW GROUP, APC




                             12 past and currently have a number of wage-and-hour class actions pending in
                             13 California and federal courts. Further, Plaintiff’s counsel is competent and
                             14 experienced in litigation class actions involving California Business and Professions
                             15 Code §§ 17200, et seq.
                             16          87.    Defendant failed to pay Plaintiff and the Class Members all earned
                             17 regular and overtime wages, minimum wages, and all wages owed, and that
                             18 uniformly paid their employees late wages. Plaintiff is informed and believe and
                             19 based thereon alleges that this corporate conduct was accomplished with the advance
                             20 knowledge and designed intent to willfully withhold appropriate wages for work
                             21 performed by Class Members.
                             22          88.    Plaintiff is informed and believes and based thereon alleges that
                             23 Defendant, in violation of California Labor Code §§ 201 through 203, had a
                             24 consistent and uniform policy, procedure and practice of willfully failing to pay
                             25 Plaintiff and Class Members all wages due them upon termination. Plaintiff and
                             26 other Class Members did not secret or absent themselves from Defendant, nor refuse
                             27 to accept the earned and unpaid wages from Defendant upon termination.
                             28
                                                                                14
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.16 Page 16 of 39



                              1 Accordingly, Defendant is liable for waiting time compensation for the unpaid
                              2 wages to the Sub-Class Members pursuant to California Labor Code § 203.
                              3          89.      In addition, Defendant uniformly administered a corporate policy,
                              4 procedure and practice of not maintaining accurate records, and failing to provide
                              5 true and accurate wage statements, as required by California Labor Code § 226.
                              6          90.      Plaintiff is informed and believes and based thereon alleges that the
                              7 foregoing corporate conduct was accomplished with the advance knowledge and
                              8 designed intent to willfully and intentionally fail to accurately record proper rates of
                              9 pay, hours worked, net wages, and deductions.
                             10          91.      As a pattern and practice and matter of corporate policy, in violation of
                             11 the aforementioned labor laws, Defendant committed unfair practices based on the
.., KAZEROUNI
            LAW GROUP, APC




                             12 claims alleged in the preceding paragraphs.
                             13          92.      Common Question of Law and Fact:                   There are predominant
                             14 common questions of law and fact and a community of interest among Plaintiff and
                             15 the Class Members concerning whether:
                             16                a) Class Members are independent contractors or employees under
                             17                   applicable law;
                             18                b) Defendant has the right to control the manner and means by which the
                             19                   Agents perform their work;
                             20                c) Defendant directs and/or supervises the work that the Agents perform;
                             21                d) Defendant’s policy manuals and handbooks instruct the Agents on how
                             22                   to conduct themselves and perform their work;
                             23                e) The Agents use and receive forms and materials provided by
                             24                   Defendant;
                             25                f) The Agents attend meetings or training conducted by Defendant
                             26                   regarding their work assignments and performance;
                             27                g) Defendant assigns the Agents schedules;
                             28
                                                                                15
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                             Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.17 Page 17 of 39



                              1              h) Defendant exercises control, directly or indirectly, over Class
                              2                 Members’ work hours;
                              3              i) Defendant exercises control, directly or indirectly, over Class
                              4                 Members’ working conditions;
                              5              j) Defendant exercises control, directly or indirectly, over the kinds
                              6                 equipment the Agents use;
                              7              k) Agents need special training, skills or education to perform their work;
                              8              l) Defendant supplies tools and equipment to the Agents;
                              9              m) The Agent work is part of the regular business of Defendant;
                             10             n) The method by which Defendant pays the Agents;
                             11             o) The Agents’ tenure with the company is indefinite and/or whether the
.., KAZEROUNI
            LAW GROUP, APC




                             12                 contracts signed by the Agents contain automatic renewal clauses and
                             13                 can be terminated by either party;
                             14             p) Defendant has the authority to discipline and/or terminate Agents;
                             15             q) The Class Members are entitled to be reimbursed for Defendant’s
                             16                 business expenses and deductions;
                             17             r) Defendant failed to provide Plaintiff and the Class Members with meal
                             18                 and rest periods in compliance with California law;
                             19             s) Defendant failed to pay Plaintiff and the Class Members statutory meal
                             20                 and rest period premium wages for non-compliant meal and rest
                             21                 periods;
                             22             t) Plaintiff and the Class Members regularly were denied payment of all
                             23                 overtime wages due for overtime hours worked;
                             24              u) Plaintiff and the Class Members regularly were denied payment of all
                             25                 regular wages due for regular hours worked;
                             26             v) Plaintiff and the Class Members regularly were denied payment of at
                             27                 least minimum wage for all hours worked;
                             28
                                                                                16
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.18 Page 18 of 39



                              1                w) Defendant failed to pay all wages due in a timely fashion under
                              2                   California law;
                              3                x) Waiting time penalties are owed to Plaintiff and the Class Members;
                              4                y) Defendant failed to maintain accurate records of hours worked by
                              5                   Plaintiff and the Class Members, and failed to provide accurate wage
                              6                   statements that comply with California Labor Code § 226;
                              7                z) Defendant’s actions violated PAGA; and
                              8                aa) Defendant’s employment practices towards Plaintiff and Class
                              9                   Members constitute unfair business practices pursuant to California
                             10                   Business and Professions Code §§ 17200, et seq.
                             11          93.      Typicality: The claims of Plaintiff is typical of the claims of all
.., KAZEROUNI
            LAW GROUP, APC




                             12 members of the Class. Plaintiff is a member of the Class and have suffered harm as
                             13 a result of the violations of the Wage Order and California Labor Code alleged
                             14 herein, including but not limited to California Labor Code §§ 201-204, 226, 226.7,
                             15 227.3, 1194, 1194.2, 2698, 2699, and2802.
                             16          94.      The Wage Order and the California Labor Code upon which Plaintiff
                             17 bases these claims contain provisions that are broadly remedial in nature. These
                             18 laws and labor standards serve an important public interest in establishing minimum
                             19 working conditions and standards in California. These laws and labor standards
                             20 protect the average working employee from exploitation by employers who may
                             21 seek to take advantage of superior economic and bargaining power by establishing
                             22 onerous terms and conditions of employment.
                             23          95.      The nature of this action and the format of laws available to Plaintiff
                             24 and members of the Class identified herein make the Class Action format a
                             25 particularly efficient and appropriate procedure to redress the wrongs alleged herein.
                             26 If each employee were required to file an individual lawsuit, Defendant would
                             27 necessarily gain an unconscionable advantage since it would be able to exploit and
                             28 overwhelm the limited resources of each individual Plaintiff with their vastly
                                                                                17
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.19 Page 19 of 39



                              1 superior financial and legal resources. Requiring each Class Member to pursue an
                              2 individual remedy would also discourage the assertion of lawful claims by current
                              3 employees for fear of retaliation, and even by former employees, for fear of
                              4 retaliation within the industry.
                              5          96.    The prosecution of separate actions by the individual Class Members,
                              6 even if possible, would create a substantial risk of (a) inconsistent or varying
                              7 adjudications with respect to individual Class Members against Defendant, which
                              8 would establish potentially incompatible standards of conduct for the Defendant,
                              9 and/or (b) adjudications with respect to individual Class Members which would, as
                             10 a practical matter, be dispositive of the interests of the other Class Members not
                             11 parties to the adjudications, or which would substantially impair or impede the
.., KAZEROUNI
            LAW GROUP, APC




                             12 ability of the Class Members to protect their interests. Further, the claims of the
                             13 individual members of the Class are not sufficiently large to warrant vigorous
                             14 individual prosecution considering all of the concomitant costs and expenses.
                             15          97.    Such a pattern, practice and uniform administration of corporate policy
                             16 regarding illegal employee compensation described herein is unlawful and creates
                             17 an entitlement to recovery by the Plaintiff and the Class identified herein, in a civil
                             18 action, for the unpaid balance of the full amount of unpaid wages, overtime and
                             19 vacation wages, including interest thereon, applicable penalties, reasonable
                             20 attorney’s fees, and costs of suit according to the mandate of California Labor Code
                             21 §§ 218.6, 226, 226.7, 227.3, & 1194, 1194.2 and 2802, California Code of Civil
                             22 Procedure § 1021.5, and applicable IWC wage order.
                             23          98.    Proof of a common business practice or factual pattern, which the
                             24 named Plaintiff experienced and are representative of, will establish the right of each
                             25 of the Class Members to recovery on the causes of action alleged herein.
                             26          99.    The Class Members are commonly entitled to a specific fund with
                             27 respect to the compensation illegally and unfairly retained by Defendant. The Class
                             28 Members are commonly entitled to restitution of those funds being improperly
                                                                                18
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.20 Page 20 of 39



                              1 withheld by Defendant. This action is brought for the benefit of the entire Class and
                              2 will result in the creation of a common fund.
                              3                                FIRST CAUSE OF ACTION
                              4                               Unpaid Overtime Wages
                                                   (California Labor Code §§ 510, 1194 and 1198,
                              5                and Industrial Welfare Commission Wage Order No. 9)
                              6          100. Plaintiff realleges and incorporates herein by reference each and every
                              7 allegation contained in the preceding paragraphs of this Complaint as though fully
                              8 set forth herein.
                              9          101. This action is brought, in part, pursuant to the Wage Order and
                             10 California Labor Code §§ 510, 1194 and 1198. Under the Wage Order and
                             11 California Labor Code § 510, Defendant was required to compensate Plaintiff and
.., KAZEROUNI
            LAW GROUP, APC




                             12 all Class Members for all overtime, calculated at one and one-half (1-½) times the
                             13 regular rate of pay for hours worked in excess of eight (8) hours per day and/or forty
                             14 (40) hours per week, two (2) times the regular rate of pay for hours worked in excess
                             15 of twelve (12) hours per day, and two (2) times the regular rate of pay for hours
                             16 worked in excess of eight (8) hours on the seventh (7th) day of work.
                             17          102. While employed by Defendant, Plaintiff and the Class Members were
                             18 required to work more than eight (8) hours in a day or forty (40) hours in a week.
                             19 Regardless of the number of actual hours worked, and even though Plaintiff and all
                             20 Class Members are not exempt from California overtime laws, Plaintiff and all Class
                             21 Members were not and are not afforded overtime compensation for any hours in
                             22 excess of eight (8) hours in a workday and/or forty (40) hours per week. By failing
                             23 to compensate Plaintiff and all Class Members for the hours actually worked,
                             24 Defendant have failed and continue to fail to pay the overtime compensation owed
                             25 to Plaintiff and all Class Members pursuant to the Wage Order and the California
                             26 Labor Code.
                             27
                             28
                                                                                19
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.21 Page 21 of 39



                              1          103. Plaintiff is informed and believes and based thereon alleges that
                              2 Defendant’s policy and practice of requiring overtime work and not paying for said
                              3 work according to the overtime mandates of California law is, and at all times herein
                              4 mentioned was, in violation of California Labor Code § 1194, applicable regulations,
                              5 and the Wage Order. Defendant’s employment policies and practices wrongfully and
                              6 illegally failed to compensate Plaintiff and Class Members for overtime
                              7 compensation earned as required by California law.
                              8          104. The conduct of Defendant as described herein was willful and
                              9 intentional and part of a corporate policy, procedure and practice. Furthermore,
                             10 Defendant willfully failed to pay Plaintiff and Class Members proper compensation
                             11 for all overtime hours worked at the appropriate rate of overtime pay.
.., KAZEROUNI
            LAW GROUP, APC




                             12          105. Plaintiff is informed and believes and based thereon alleges that
                             13 Defendant’s willful failure to provide all overtime wages due and owing them upon
                             14 separation from employment results in a continued payment of wages up to thirty
                             15 (30) days from the time the wages were due. Therefore, Plaintiff and other members
                             16 of the Class who have separated from employment are entitled to compensation
                             17 pursuant to California Labor Code § 203.
                             18          106. Such a pattern, practice and uniform administration of unlawful
                             19 corporate policy regarding employee compensation as described herein creates an
                             20 entitlement to recovery by Plaintiff and each Class Member for damages and wages
                             21 owed, and for penalties, interest, costs and attorney’s fees, in an amount to be proven
                             22 at time of trial.
                             23                                  SECOND CAUSE OF ACTION
                             24                              Failure to Pay All Regular Wages
                                                              (California Labor Code § 204)
                             25
                             26          107. Plaintiff realleges and incorporates herein by reference each and every

                             27 allegation contained in the preceding paragraphs of this Complaint as though fully
                             28 set forth herein.
                                                                                20
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.22 Page 22 of 39



                              1          108. At all times relevant herein, Defendant was required, by California
                              2 Labor Code § 204, to compensate Plaintiff and Class Members correct and proper
                              3 regular wages for all regular hours worked.
                              4          109. As a pattern and practice, Defendant regularly required Plaintiff and
                              5 Class Members to work more than eight (8) hours in a day, and forty (40) hours in a
                              6 week; and required Plaintiff and Class Members to work through meal and rest
                              7 breaks. Regardless of the number of hours worked, Plaintiff and Class Members
                              8 received the same pay, without payment of wages for all hours actually worked.
                              9          110. As a pattern and practice, Defendant regularly failed to pay Plaintiff
                             10 and Class Members the proper wages for all hours worked
                             11          111. Plaintiff is informed and believes and based thereon alleges that
.., KAZEROUNI
            LAW GROUP, APC




                             12 Defendant willfully failed to pay Plaintiff and Class Members all regular wages for
                             13 all hours worked. Plaintiff is informed and believes and based thereon alleges that
                             14 Defendant’s willful failure to provide all regular wages due and owing upon
                             15 separation from employment results in a continued payment of wages up to thirty
                             16 (30) days from the time the wages were due. Therefore, Plaintiff and Class Members
                             17 are entitled to compensation pursuant to California Labor Code § 203.
                             18          112. Such a pattern, practice and uniform administration of unlawful
                             19 corporate policy regarding employee compensation as described herein creates an
                             20 entitlement to recovery by Plaintiff, Class Members and Sub-Class Members for
                             21 damages and wages owed, and for penalties, interest, costs and attorney’s fees.
                             22                                THIRD CAUSE OF ACTION
                             23                            Failure to Pay Minimum Wages
                                                  (California Labor Code § 1194, 11.942 and 1197.1)
                             24
                             25          113. Plaintiff realleges and incorporates herein by reference each and every

                             26 allegation contained in the preceding paragraphs of this Complaint as though fully
                             27 set forth herein.
                             28
                                                                                21
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.23 Page 23 of 39



                              1          114. This cause of action is brought pursuant to California Labor Code §
                              2 1194, which provides that non-exempt employees are entitled to the statutory hourly
                              3 minimum wage for work performed.
                              4          115. At all times relevant herein, Defendant was required to compensate
                              5 Plaintiff and Class Members at least the statutorily mandated minimum wage for all
                              6 regular hours worked.
                              7          116. As a pattern and practice, Defendant regularly required Plaintiff and
                              8 Class Members to work without recording the time worked in any capacity, due to
                              9 the misclassification of Agents as independent contractors.
                             10          117. As a result, Defendant regularly failed to pay Plaintiff and Class
                             11 Members the statutorily required minimum wage for all hours worked.
.., KAZEROUNI
            LAW GROUP, APC




                             12          118. Defendant’s conduct as alleged herein is in violation of California
                             13 Labor Code § 1194 and the Wage Order. Defendant’s employment policies and
                             14 practices wrongfully and illegally failed to compensate Plaintiff and Class Members
                             15 for all hours worked at minimum wages as required by California law.
                             16          119. Plaintiff is informed and believes and based thereon allege that
                             17 Defendant willfully failed to pay Plaintiff and Class Members minimum wages for
                             18 all hours worked. Plaintiff is informed and believes and based thereon alleges that
                             19 Defendant’s willful failure to provide wages due and owing upon separation from
                             20 employment results in a continued payment of wages up to thirty (30) days from the
                             21 time the wages were due. Therefore, Plaintiff and Sub-Class Members who have
                             22 separated from employment are entitled to compensation pursuant to California
                             23 Labor Code § 203.
                             24          120. Such a pattern, practice and uniform administration of unlawful
                             25 corporate policy regarding employee compensation as described herein creates an
                             26 entitlement to recovery by Plaintiff, Class Members and Sub-Class Members for
                             27 damages and wages owed, and for liquidated damages, penalties, interest, costs and
                             28 attorney’s fees.
                                                                                22
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.24 Page 24 of 39



                              1                             FOURTH CAUSE OF ACTION
                              2                         Failure to Pay All Regular Wages
                                         (California Labor Code §§ 1197.1 and 1199, and the Wage Order)
                              3
                              4          121. Plaintiff realleges and incorporates herein by reference each and every

                              5 allegation contained in the preceding paragraphs of this Complaint as though fully
                              6 set forth herein.
                              7          122. At all times relevant herein, Defendant was required by California

                              8 Labor Code §§ 1197.1 and 1199 and the Wage Order to compensate Plaintiff and
                              9 Class Members correct and proper wages for all hours worked.
                             10          123. As a pattern and practice, Defendant regularly failed to pay Plaintiff

                             11 and Class Members for all hours worked in excess of eight (8) hours in one day or
.., KAZEROUNI
            LAW GROUP, APC




                             12 forty (40) hours in a week.
                             13          124. Plaintiff is informed and believes and based thereon alleges that

                             14 Defendant willfully failed to pay Plaintiff and Class Members wages for all hours
                             15 worked. Plaintiff is informed and believes and based thereon allege that Defendant’s
                             16 willful failure to provide all wages due and owing upon separation from employment
                             17 results in a continued payment of wages up to thirty (30) days from the time the
                             18 wages were due. Therefore, Plaintiff and Class Members are entitled to
                             19 compensation pursuant to California Labor Code § 203.
                             20          125. Such a pattern, practice and uniform administration of unlawful

                             21 corporate policy regarding employee compensation as described herein creates an
                             22 entitlement to recovery by Plaintiff, Class Members and Class Members for damages
                             23 and wages owed, and for penalties, interest, costs and attorney’s fees, in an amount
                             24 according to proof.
                             25
                             26
                             27 //
                             28 //
                                                                                23
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.25 Page 25 of 39



                              1                                   FIFTH CAUSE OF ACTION
                              2                          Failure to Allow or Pay for Meal Periods
                                                        (California Labor Code §§ 226.7 and 512)
                              3
                              4          126. Plaintiff realleges and incorporates herein by reference each and every

                              5 allegation contained in the preceding paragraphs of this Complaint as though fully
                              6 set forth herein.
                              7          127. At all times relevant herein, Defendant was required to provide Plaintiff

                              8 and Class Members with meal periods that comply with the California Labor Code
                              9 and applicable regulations and the Wage Order, including California Labor Code §§
                             10 226.7 and 512.
                             11       128. Consistent with Defendant’s corporate policy, practice and pattern,
.., KAZEROUNI
            LAW GROUP, APC




                             12 Defendant regularly failed to provide, and in fact denied, Plaintiff’s and Class
                             13 Members’ statutorily compliant meal periods.
                             14          129. Consistent with Defendant’s policy, practice and pattern, Defendant’s

                             15 regularly failed to provide any breaks to Call Service Representatives, allow Plaintiff
                             16 and Class Members to take or timely take uninterrupted, duty-free meal periods. As
                             17 a pattern and practice, Defendant regularly failed to accurately record meal periods.
                             18        130. Plaintiff is informed and believes and based thereon alleges that

                             19 Defendant willfully failed to pay Plaintiff and Class Members proper meal period
                             20 premium wages for all non-compliant or missed meal periods. Plaintiff is informed
                             21 and believes and based thereon alleges that Defendant’s willful failure to provide all
                             22 such meal period wages due and owing to Class Members upon separation from
                             23 employment results in a continued payment of wages up to thirty (30) days from the
                             24 time the wages were due. Therefore, Class Members are entitled to compensation
                             25 pursuant to California Labor Code § 203.
                             26       131. Such a pattern, practice and uniform administration of unlawful

                             27 corporate policy regarding employee compensation as described herein creates an
                             28
                                                                                24
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.26 Page 26 of 39



                              1 entitlement to recovery by Plaintiff, Class Members and Class Members for damages
                              2 and wages owed, and for penalties, interest, costs and attorney’s fees.
                              3          132. Accordingly, Plaintiff and all members of the Class are entitled to one
                              4 (1) hour of compensation at their regular hourly rate for each workday that the proper
                              5 meal periods were not provided and one (1) hour of compensation at their regular
                              6 hourly rate for each workday that the proper meal periods were not provided in
                              7 penalty wages pursuant to California Labor Code § 226.7 and the Wage Order.
                              8          133. Plaintiff and Class Members are further entitled to civil penalties under
                              9 California Labor Code § 558 as follows: For the initial violation, Fifty Dollars
                             10 ($50.00) for each pay period for which the employee was underpaid, in addition to
                             11 any amount sufficient to recover underpaid wages; and, for each subsequent
.., KAZEROUNI
            LAW GROUP, APC




                             12 violation, One Hundred Dollars ($100.00) for each pay period for which the
                             13 employee was underpaid, in addition to any amount sufficient to recover underpaid
                             14 wages.
                             15                                 SIXTH CAUSE OF ACTION
                             16                        Failure to Allow or Pay For Rest Periods
                                                            (California Labor Code §226.7)
                             17                   By Plaintiff and Class Members Against Defendant
                             18          134. Plaintiff realleges and incorporate herein by reference each and every
                             19 allegation contained in the preceding paragraphs of this Complaint as though fully
                             20 set forth herein.
                             21          135. At all times relevant herein, Defendant was required to provide Plaintiff
                             22 and Class Members with rest periods that comply with the California Labor Code
                             23 and applicable regulations and IWC wage order, including California Labor Code §
                             24 226.7.
                             25          136. Consistent with Defendant’s corporate policy, practice and pattern,
                             26 Defendant regularly failed to provide, and in fact denied, Plaintiff and Class
                             27 Members statutorily compliant rest periods.
                             28
                                                                                25
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.27 Page 27 of 39



                              1          137. Consistent with Defendant’s corporate policy, practice and pattern,
                              2 Defendant failed to provide or allow Plaintiff and Class Members to take or timely
                              3 take mandated rest periods due to their misclassification as independent contractors.
                              4          138. Plaintiff is informed and believes and based thereon alleges that
                              5 Defendant willfully failed to pay Plaintiff and Class Members proper rest period
                              6 premium wages for all non-compliant or missed rest periods. Plaintiff is informed
                              7 and believes and based thereon alleges that Defendant’s willful failure to provide all
                              8 such rest period wages due and owing upon separation from employment results in
                              9 a continued payment of wages up to thirty (30) days from the time the wages were
                             10 due. Therefore, members of the Class who have separated from employment are
                             11 entitled to compensation pursuant to California Labor Code § 203.
.., KAZEROUNI
            LAW GROUP, APC




                             12          139. Such a pattern, practice and uniform administration of unlawful
                             13 corporate policy regarding employee compensation as described herein creates an
                             14 entitlement to recovery by Plaintiff, Class Members and Class Members for damages
                             15 and wages owed, and for penalties, interest, costs and attorney’s fees.
                             16          140. Plaintiff and all members of the Class were regularly scheduled as a
                             17 matter of uniform company policy to work, and in fact worked, without rest breaks
                             18 in violation of California Labor Code §§ 226.7 and 512 and the Wage Order, in that
                             19 they are not and were not permitted to take one (1) ten (10) minute rest break for
                             20 every four (4) hours worked.
                             21          141. Accordingly, Plaintiff and all members of the Class are entitled to one
                             22 (1) hour of compensation at their regular hourly rate for each workday that the proper
                             23 rest periods were not provided and one (1) hour of compensation at their regular
                             24 hourly rate for each workday that the proper rest periods were not provided in
                             25 penalty wages pursuant to California Labor Code § 226.7 and the Wage Order.
                             26          142. Plaintiff and Class Members are further entitled to civil penalties under
                             27 California Labor Code § 558 as follows: For the initial violation, Fifty Dollars
                             28 ($50.00) for each pay period for which the employee was underpaid, in addition to
                                                                                26
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                             Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.28 Page 28 of 39



                              1 any amount sufficient to recover underpaid wages; and, for each subsequent
                              2 violation, One Hundred Dollars ($100.00) for each pay period for which the
                              3 employee was underpaid, in addition to any amount sufficient to recover.
                              4                                SEVENTH CAUSE OF ACTION
                              5                                  Waiting Time Penalties
                                                           (California Labor Code §§ 201-203)
                              6
                                         143. Plaintiff realleges and incorporates herein by reference each and every
                              7
                                  allegation contained in the preceding paragraphs of this Complaint as though fully
                              8
                                  set forth herein.
                              9
                                         144. At all times relevant herein, Defendant was required to pay their
                             10
                                  employees all wages owed in a timely fashion during and at the end of their
                             11
                                  employment, pursuant to California Labor Code §§ 201 through 203.
.., KAZEROUNI
            LAW GROUP, APC




                             12
                                         145. As a pattern and practice, Defendant regularly failed to pay Plaintiff
                             13
                                  and Sub-Class Members their final wages pursuant to California Labor Code §§ 201
                             14
                                  through 203, and accordingly owe waiting time penalties pursuant to California
                             15
                                  Labor Code § 203.
                             16
                                         146. The conduct of Defendant as described herein was willful, and in
                             17
                                  violation of the rights of Plaintiff and the Sub-Class Members.
                             18
                                         147. Plaintiff is informed and believes and based thereon alleges that
                             19
                                  Defendant’s willful failure to pay wages due and owing to Sub-Class Members upon
                             20
                                  separation from employment results in a continued payment of wages up to thirty
                             21
                                  (30) days from the time the wages were due. Therefore, Sub-Class Members are
                             22
                                  entitled to compensation pursuant to California Labor Code § 203.
                             23
                             24
                             25
                             26
                                  //
                             27
                                  //
                             28
                                                                                27
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.29 Page 29 of 39



                              1                                EIGHTH CAUSE OF ACTION
                              2                 Failure to Provide Accurate Itemized Wage Statements
                                                           (California Labor Code § 226(a))
                              3                 By Plaintiff and Class Members Against All Defendant
                              4          148. Plaintiff realleges and incorporates herein by reference each and every
                              5 allegation contained in the preceding paragraphs of this Complaint as though fully
                              6 set forth herein.
                              7          149. At all times relevant hereto, California Labor Code § 226(a) provides,
                              8 and provided, that every employer shall furnish each of its employees an accurate
                              9 itemized wage statement in writing showing nine (9) pieces of information,
                             10 including: (1) gross wages earned, (2) total hours worked by the employee, (3) the
                             11 number of piece-rate units earned and any applicable piece rate if the employee is
.., KAZEROUNI
            LAW GROUP, APC




                             12 paid on a piece-rate basis, (4) all deductions, provided that all deductions made on
                             13 written orders of the employee may be aggregated and shown as one item, (5) net
                             14 wages earned, (6) the inclusive dates of the period for which the employee is paid,
                             15 (7) the name of the employee and the last four digits of his or her social security
                             16 number or an employee identification number other than a social security number,
                             17 (8) the name and address of the legal entity that is the employer, and (9) all
                             18 applicable hourly rates in effect during the pay period and the corresponding number
                             19 of hours worked at each hourly rate by the employee.
                             20          150. Defendant failed and continue to fail in their affirmative obligation to
                             21 keep accurate payroll records reflecting the actual hours worked, and the amount of
                             22 compensation due to their California employees. Defendant, as a matter of policy
                             23 and practice, did not maintain accurate records in violation of California Labor Code
                             24 § 226.
                             25          151. For example, as a matter of policy and practice, among the violations
                             26 of California Labor Code § 226, Defendant failed to keep accurate records reflecting
                             27 total number of hours worked, rates of pay, rates of overtime pay (as a result of
                             28 Defendant’s failure to record proper overtime hours worked, and to properly
                                                                                28
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.30 Page 30 of 39



                              1 calculate the overtime rate of pay), and daily or weekly overtime pay. As a result,
                              2 Defendant failed to provide true and accurate wage statements to Plaintiff and Class
                              3 Members, as required by California Labor Code § 226.
                              4          152. Such a pattern, practice and uniform administration of corporate policy
                              5 as described herein is unlawful and creates an entitlement to recovery by Plaintiff
                              6 and the Class Members in a civil action for all damages and/or penalties pursuant to
                              7 California Labor Code § 226, including interest thereon, penalties, reasonable
                              8 attorney’s fees, and costs of suit according to the mandate of California Labor Code
                              9 § 226, in amount according to proof.
                             10          153. Class Members, including Plaintiff, is entitled to recover from
                             11 Defendant the greater of their actual damages caused by Defendant’s failure to
.., KAZEROUNI
            LAW GROUP, APC




                             12 comply with California Labor Code § 226(a), or an aggregate penalty not exceeding
                             13 Four Thousand Dollars ($4,000.00) per employee.
                             14                               NINTH CAUSE OF ACTION
                             15          Willful Misclassification of Individual as Independent Contractor
                                                          (California Labor Code § 226.8)
                             16
                                         154. Plaintiff realleges and incorporates herein by reference each and every
                             17
                                  allegation contained in the preceding paragraphs of this Complaint as though fully
                             18
                                  set forth herein.
                             19
                                         155. Defendant intentionally and willfully characterized Plaintiff and
                             20
                                  members of the Class as independent contractors rather than employees in violation
                             21
                                  of Labor Code §226.8.
                             22
                                         156. Defendant has been engaging in a pattern and practice of misclassifying
                             23
                                  employees as independent contractors for their own financial benefit.
                             24
                                         157. As a direct and proximate result of the unlawful acts and/or omissions
                             25
                                  of Defendant, Plaintiff and Class Members are entitled to recover damages in an
                             26
                                  amount to be determined at trial, civil penalties, plus interest thereon, and attorneys’
                             27
                                  fees, and costs of suit pursuant to Labor Code § 226.8.
                             28
                                                                                29
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                             Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.31 Page 31 of 39



                              1          158. Defendant has engaged in or are engaging in a pattern or practice of
                              2 misclassifying the Agents, and Plaintiff seek recovery for civil penalties of not less
                              3 than ten thousand dollars ($10,000) and not more than twenty-five thousand dollars
                              4 ($25,000) for each violation, in addition to any other penalties or fines permitted by
                              5 law.
                              6          159. Plaintiff reallege and incorporate herein by reference each and every
                              7 allegation contained in the preceding paragraphs of this Complaint as though fully
                              8 set forth herein.
                              9                               TENTH CAUSE OF ACTION
                             10                               Unfair Business Practices
                                             (California Business and Professions Code §§ 17200, et seq.)
                             11
.., KAZEROUNI
            LAW GROUP, APC




                                         160. Defendant, and each of them, have engaged in unfair business practices
                             12
                                  in California by practicing, employing and utilizing the employment practices
                             13
                                  outlined above, including but not limited to, requiring Class Members to perform
                             14
                                  the labor complained of herein without overtime compensation, regular
                             15
                                  compensation or minimum wage for all hours worked, failing to provide meal and
                             16
                                  rest breaks, and failing to provide itemized wage statements. Defendant’s utilization
                             17
                                  of such unfair business practices constitutes unfair competition and provides an
                             18
                                  unfair advantage over Defendant’s competitors.
                             19
                                         161. Plaintiff and the Class Members, and other similarly situated members
                             20
                                  of the general public, seek full restitution and disgorgement of monies, as necessary
                             21
                                  and according to proof, to restore any and all monies withheld, acquired and/or
                             22
                                  converted by the Defendant by means of the unfair practices complained of herein.
                             23
                                  Plaintiff seeks, on their own behalf and on behalf of the Class Members and general
                             24
                                  public, the appointment of a receiver, as necessary. The acts complained of herein
                             25
                                  occurred, at least in part, within the last four (4) years preceding the filing of the
                             26
                                  original complaint in this action.
                             27
                             28
                                                                                30
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.32 Page 32 of 39



                              1          162. Plaintiff is informed and believes and on that basis alleges that, at all
                              2 times herein mentioned, Defendant has engaged in unlawful, deceptive and unfair
                              3 business practices, as proscribed by California Business and Professions Code §§
                              4 17200, et seq., as set forth above, thereby depriving Plaintiff, Class Members, and
                              5 other members of the general public the minimum working condition standards and
                              6 conditions due to them under the California labor laws and the Wage Order as
                              7 specifically described herein.
                              8          163. Plaintiff, Class Members, and all persons similarly situated, are further
                              9 entitled to and do seek a declaration that the above-described business practices are
                             10 unfair, unlawful and/or fraudulent.
                             11                              ELEVENTH CAUSE OF ACTION
.., KAZEROUNI
            LAW GROUP, APC




                             12                      Violation of the Private Attorney General Act
                                                        (California Labor Code §§ 2698, 2699.)
                             13
                                         164. Plaintiff re-alleges and incorporates by reference each and every
                             14
                                  allegation contained in the preceding paragraphs as though fully set forth herein.
                             15
                                         165. At all times relevant herein, Cal Lab. Code § 2698 was applicable to
                             16
                                  Plaintiff’s employment by Defendant.
                             17
                                         166. Plaintiff has satisfied the jurisdictional prerequisites for an action under
                             18
                                  Cal Lab. Code §§ 2699, et seq. (“PAGA”) in that on June 5, 2020, he gave notice to
                             19
                                  the Labor & Workforce Development Agency (“LWDA”) and Defendant by
                             20
                                  certified mail that Defendant was in violation of certain sections of the Labor Code.
                             21
                                         167. Plaintiff’s LWDA Letter is attached hereto as Exhibit “A”.
                             22
                                         168. The Labor Commissioner provided no notice within 60 calendar days
                             23
                                  of the postmark date of Plaintiff’s notice that it intended to investigate the alleged
                             24
                                  violations.
                             25
                                         169. Therefore, Plaintiff has satisfied the requirements of Cal Lab. Code §
                             26
                                  2699.3 and may recover civil penalties for Defendant’s violations of Cal Lab. Code
                             27
                                  §§ 201, 202, 203, 204, 210, 226, 226.3, 226.7, 512, 516, 1174 and 1174.5.
                             28
                                                                                31
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.33 Page 33 of 39



                              1          170. As set forth more fully above, Defendant violated Cal Lab. Code §§
                              2 201, 202, 203, 204, 210, 226, 226.3, 226.7, 512, 516, 1174 and 1174.5.
                              3          171. Pursuant to Cal Lab. Code §§ 2699(f) and (g), Plaintiff is entitled to
                              4 recover civil penalties in the amount of one hundred dollars ($100) for each
                              5 aggrieved employee per pay period for the initial violation and two hundred dollars
                              6 ($200) for each aggrieved employee per pay period for each subsequent violation,
                              7 plus costs and attorneys’ fees for Defendant’s violations of Cal Lab. Code §§ 201,
                              8 202, 203 204, 210, 226, 226.3, 226.7, 512, 516, 1174 and 1174.5.
                              9                                      PRAYER FOR RELIEF
                             10          WHEREFORE, Plaintiff prays for judgment for herself and all others on
                             11 whose behalf this suit is brought against Defendant, jointly and severally, as follows:
.., KAZEROUNI
            LAW GROUP, APC




                             12              a) That the Court determine that this action may be maintained as a class

                             13                 action under Federal Rule of Civil Procedure 23;
                             14              b) That the Plaintiff be appointed as the representative of the Class;

                             15              c) That counsel for Plaintiff be appointed as Class Counsel;

                             16              d) That the Court find that Defendant has been in violation of applicable

                             17                 provisions of the California Labor Code by failing to pay each member
                             18                 of the proposed Classes for all hours worked, including minimum
                             19                 wage;
                             20              e) That the Court find that Defendant has been in violation of applicable

                             21                 provisions of the California Labor Code §§510, 1194 et seq., and IWC
                             22                 Wage Order by failing to pay overtime wages to Plaintiff and members
                             23                 of the Class;
                             24              f) That the Court find that Defendant have been in violation of California

                             25                 Labor Code §§226.7 and 512 by failing to provide Plaintiff and
                             26                 members of the Class with meal periods and therefore owe
                             27                 compensation under California Labor Code §226.7(b);
                             28
                                                                                32
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                             Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.34 Page 34 of 39



                              1              g) That the Court find that Defendant has been in violation of California

                              2                 Labor Code §§226.7 by failing to authorize and permit rest periods for
                              3                 Plaintiff and members of the Class, and therefore owe compensation
                              4                 under California Labor Code §226.7(b);
                              5              h) That the Court find that Defendant has been in violation of California

                              6                 Labor Code §§ 2698, 2699;
                              7              i) That the Court find that Defendant has been in violation of California

                              8                 Labor Code § 2802, by failing to reimburse the Plaintiff and the Class
                              9                 reasonable business expenses and losses;
                             10              j) That the Court find that Defendant has violated the recordkeeping

                             11                 provisions of California Labor Code §§ 1174 and 1174.5 as to Plaintiff
.., KAZEROUNI
            LAW GROUP, APC




                             12                 and the Class;
                             13              k) That the Court find that Defendant has been in violation of California

                             14                 Labor Code § 226 by failing to timely furnish Plaintiff and members of
                             15                 the Class with itemized statements accurately showing the total hours
                             16                 worked, vacation benefits, bonus benefits, and wages earned by each
                             17                 of them during each pay period;
                             18              l) That the Court find that Defendant have been in violation of California

                             19                 Labor Code §§201 and 202 and therefore owe waiting time penalties
                             20                 under California Labor Code §203 for willful failure to pay all
                             21                 compensation owed at the time of termination of employment to
                             22                 Plaintiff and other formerly employed members of the Class;
                             23              m) That the Court find that Defendant has been in violation of California

                             24                 Labor Code §226.8 and therefore owe civil penalties under California
                             25                 Labor Code §226.8 and all damages proximately caused by
                             26                 Defendant’s wrongful conduct of engaging in a pattern or practice of
                             27                 willfully misclassifying Call Service Representative as independent
                             28                 contractors;
                                                                                33
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                             Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.35 Page 35 of 39



                              1              n) That the Court find that Defendant has committed unfair and unlawful

                              2                 business practices, in violation of California Business and Professions
                              3                 Code §17200, et seq., by their violations of the Labor Code and Wage
                              4                 Orders as described above;
                              5              o) That the Court find that Defendant’s violations of the California Labor

                              6                 Code described herein have been willful;
                              7              p) That the Court award to Plaintiff and the proposed Class Members

                              8                 restitution for the amounts of unpaid wages, including interest thereon,
                              9                 liquidated damages and/or statutory penalties for failure to timely
                             10                 furnish accurate itemized wage statements, and waiting time and other
                             11                 statutory penalties in amounts subject to proof at trial;
.., KAZEROUNI
            LAW GROUP, APC




                             12              q) That Defendant be ordered and enjoined to pay restitution and penalties

                             13                 to Plaintiff and the proposed Class Members due to Defendant’s
                             14                 unlawful and/or unfair activities, pursuant to Business and Professions
                             15                 Code §§17200-17205;
                             16              r) That Defendant further be enjoined to cease and desist from unlawful

                             17                 and/or unfair activities in violation of Business and Professions Code
                             18                 §17200, pursuant to §17203;
                             19              s) That civil penalties be awarded pursuant to Cal. Lab. Code §§ 2699(a),

                             20                 (f), and (g);
                             21              t) That Plaintiff and the Class be awarded reasonable attorneys’ fees and

                             22                 costs pursuant to Labor Code §§ 203, 225.5, 226, 1194, 1197, and 2804,
                             23                 Code of Civil Procedure § 1021.5, and/or other applicable law;
                             24              u) That the Court award any other relief this Court deems just, equitable,

                             25                 and proper;
                             26              v) That Defendant be ordered to refrain from retaliating against any Class

                             27                 Members who are current employees;
                             28
                                                                                34
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
                              Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.36 Page 36 of 39



                              1              w) Any and all other applicable statutory penalties, as provided by law;

                              2                 and
                              3              x) Any other and further relief the Court deems just and proper.

                              4                                   DEMAND FOR JURY TRIAL
                              5          172. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff requests a
                              6 trial by jury on all applicable claims.
                              7
                              8                                                      KAZEROUNI LAW GROUP, APC

                              9 Date: November 20, 2020                              By: s/ Abbas Kazerounian
                             10                                                           Abbas Kazerounian, Esq.
                                                                                          Yana A. Hart, Esq.
                             11                                                           Veronica Cruz, Esq.
.., KAZEROUNI
            LAW GROUP, APC




                             12                                                           Attorneys for Plaintiff

                             13 Additional Counsel for Plaintiff
                             14
                                  Yana A. Hart, Esq. (SBN 306499)                    Veronica Cruz, Esq. (SBN 318648)
                             15   yana@kazlg.com                                     veronica@kazlg.com
                             16   KAZEROUNI LAW GROUP, APC                           KAZEROUNI LAW GROUP, APC
                                  2221 Camino Del Rio, Suite 101                     245 Fischer Ave, Suite D1
                             17   San Diego, CA 92108                                Costa Mesa, CA 92626
                             18   Telephone: (619) 233-7770                          Telephone: (800) 400-6808
                                  Facsimile: (800) 520-5523                          Facsimile: (800) 520-5523
                             19
                             20 Todd M. Friedman (SBN 216752)
                                Adrian R. Bacon (SBN 280332)
                             21 Law Offices of Todd M. Friedman, P.C.
                             22 21550 Oxnard St., Suite 780
                                Woodland Hills, CA 91367
                             23 Phone: 877-206-4741
                             24 Fax: 866-633-0228
                                tfriedman@toddflaw.com
                             25 abacon@toddflaw.com
                             26
                             27
                             28
                                                                                35
                                  ______________________________________________________________________________________________
                                  CLASS ACTION COMPLAINT                                                      BELL V. REDFIN CORP.
Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.37 Page 37 of 39




                      EXHIBIT A
Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.38 Page 38 of 39




                                                             2221 Camino Del Rio South, Suite 101
                                                                           San Diego, CA 92108
                                                                      Telephone: (619) 233-7770
                                                                      Facsimile: (619) 297-1022
                                                                                 www.kazlg.com




June 3, 2020

FILED ELECTRONICALLY PURSUANT TO SB 836

Labor and Workforce Development Agency
800 Capitol Mall
Sacramento, CA 95814
https://dir.tfaforms.net/128

Re: Jason Bell, individually and on behalf of all others similarly situated, v. Redfin Corporation

To Whom It May Concern:

        Please take notice that Jason Bell alleges that Redfin Corporation (“Redfin”), has
violated, and continues to violate, the provisions of the Labor Code and wage orders
promulgated by the Industrial Welfare Commission. Those similarly situated workers include
all current and former aggrieved employees, employed by Redfin as Agents, who were
denied wages for hours worked, but not compensated, and who were paid less than
California’s minimum wage, at any of its locations and/or job sites in the state of California,
from a date four years prior to the date that the attached proposed complaint is filed, to the
present date.

        The complaint alleges that Redfin’s actions are subject to civil penalties pursuant to
the following provisions of the Labor Code and Industrial Welfare Commission Wage Order
4:

   a. Sections 1194 and 1197 for failing to pay minimum wage;

   b. Sections 510, 1194 and 1198, for failing to pay overtime wages;

   c. Section 226.8 for willfully misclassifying its employees as independent contractors;

   d. Sections 226.7 and 512, for failing to provide duty-free meal and rest periods;

   e. Section 226 for failing to provide accurate, itemized wage statements;

   f. Section 201-203, for failing to pay all wages due upon termination; and,


 CALIFORNIA - NEVADA - TEXAS - ARIZONA - MINNESOTA - WASHINGTON
Case 3:20-cv-02264-AJB-AGS Document 1 Filed 11/20/20 PageID.39 Page 39 of 39




   g. Section 558, and Wage Order No. 4, for failing to pay proper wages and/or provide
      required working conditions and/or for violating the applicable Wage Order/
      regulations.

    Accordingly, Mr. Bell requests that the Labor and Workforce Development Agency not
investigate these violations and permit him to pursue a claim for such penalties under the
Private Attorney General's Act (Labor Code section 2698 et seq. and Labor Code section
558). Upon receiving notice that this Agency does not intend to investigate the alleged
violations, or, if no notice is provided, then within 61 calendar days of the electronic filing
date of this letter, the named plaintiff will amend his lawsuit to include these claims.

       Thank you for your time and consideration.


Sincerely,


Yana A. Hart, Esq.



Enclosure: Complaint

Cc certified mail, return receipt requested:   Redfin Corporation

Redfin Corporation
1099 Stewart Street, Suite 600
Seattle, WA 98101
